OPINION — AG — THE AG CONCURS IN THE CONCLUSION OF THE OKLAHOMA WATER RESOURCES BOARD THAT THE FILING OF THE INSTANT PLANS ESTABLISHED "A PRIORITY DATE FOR THE WITHDRAWAL FROM FURTHER APPROPRIATION OF THE THEN UNAPPROPRIATED WATER AVAILABLE IN THE WASHITA STREAM SYSTEM TO SUPPORT THE FEASIBILITY AND WATER SUPPLY NEEDED FOR THE SUCCESSFUL OPERATION OF THE PROJECTS AND TO ASSURE THE REPAYMENT TO THE UNITED STATES OF THAT PART OF THE COST THAT IS REPAYABLE UNDER RECLAMATION LAW" . . . CONSEQUENTLY, BOTH OF YOUR SPECIFIC QUESTIONS ARE ANSWERED IN THE AFFIRMATIVE, THAT IS, (1) THE FILING OF DEFINITE PROJECT PLANS BY THE BUREAU OF RECLAMATION WITH THE OKLAHOMA PLANNING AND RESOURCES BOARD ON FEBRUARY 9, 1951 ESTABLISHED THAT PRIORITY DATE FOR THE USE OF WATER TO SUPPORT THE COBB CREEK AND FOSS RESERVOIR PROJECTS, AND (2) THE FILING OF THOSE PLANS MET THE REQUIREMENTS OF 82 O.S.H 91, FOR THE WITHDRAWAL OF WATER BY THE UNITED STATES. CITE: 82 O.S. 1961 91 [82-91], 82 O.S. 1961 481 [82-481], 82 O.S.H. 481 (JAMES FUSON)